Citation Nr: 0923842	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION


The Veteran served on active military duty from December 1978 
to March 1981.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This matter was previously before the Board in August 2008, 
at which time it reopened a previously denied claim for 
service connection for a low back disorder and remanded the 
claim for service connection for a low back disorder for 
further evidentiary development.  The case has returned to 
the Board and is again ready for appellate action. 

The Veteran requested a hearing before RO personnel in a June 
2007 notice of disagreement (NOD).  However, he failed to 
report for the hearing scheduled in August 2007.  

Finally, the Board notes that the Veteran submitted 
additional VA medical evidence after the RO issued its 
February 2009 supplemental statement of the case (SSOC), but 
the RO did not issue another SSOC after receipt of this 
evidence.  See 38 C.F.R. §§ 19.31(b), 19.37 (2008) 
(specifying that an SSOC is required when additional evidence 
is submitted after issuance of a statement of the case (SOC) 
or SSOC).  However, as this evidence is duplicative of 
evidence previously of record, the Board finds that any error 
in failing to furnish another SSOC is not prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).
  

FINDINGS OF FACT

1.  The Veteran has a current low back disorder. 

2.  There is probative evidence of treatment for low back 
pain during service that was acute and transitory and 
resolved without residuals.   

3.  There is probative medical evidence against a link 
between the Veteran's current low back disorder and his 
period of active military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in March 2007.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

Furthermore, the March 2007 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

The RO also correctly issued the March 2007 VCAA notice 
letter prior to the June 2007 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the Veteran's 
service treatment records (STRs) and all relevant VA 
treatment records.  The Veteran also was provided with 
opportunities to provide hearing testimony.  He and his 
representative also submitted several statements in support 
of his claim.  Moreover, the VA provided the Veteran with 
examinations of his back and various tests for his back 
disability.  Finally, in a February 2009 SSOC notice 
response, the Veteran indicated that he has no further 
evidence to submit.  Therefore, the Board is satisfied that 
all relevant evidence identified by the Veteran has been 
obtained, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its August 2008 remand.  Specifically, the 
RO was to provide the Veteran with a VA examination of his 
low back disability to determine the nature and etiology of 
his clamed low back disability.  The Board finds that the RO 
has complied with these instructions and that the VA 
examination report dated in October 2008 substantially 
complies with the remand directives in the Board's August 
2008 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) emphasized that, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends that his current low back 
disorder resulted from an injury he sustained during service 
and that he has experienced back problems since then.  See, 
e.g., RO hearing transcript dated in March 1983 and the 
Veteran's statements dated in March 2007 and March 2009.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination in October 2008 
provided a diagnosis of herniated nucleus pulposus (HNP) with 
radiculopathy, post-operative with residual scar formation.  
See October 2008 VA examination report.  Previous VA 
treatment records also indicate a diagnosis for a low back 
disorder.  Specifically, VA treatment records and magnetic 
resonance imaging (MRI) and X-ray reports indicate that the 
Veteran has a herniated disc and mild facet joint arthritis.  
See VA treatment records from 2006-2007, X-ray report dated 
in November 2006, and MRI report dated in December 2006.  
Moreover, surgical records for the Veteran's back diagnosed 
his back disorder as herniated L5 disc with left S-1 
radiculopathy.  See surgical report dated in February 2007.  
Thus, there is sufficient evidence of a current low back 
disorder.  Consequently, the determinative issue is whether 
the Veteran's low back disorder is somehow attributable to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   
 
In-service, STRs show that the Veteran was treated for 
complaints of upper back pain in December 1979.  There was 
tenderness in the right trapezius.  Assessment at the time 
was muscle spasm.  However, STRs show no subsequent 
complaints of, or treatment for, back pain or back problems.  
Thus, this back problem appeared to be acute and transitory, 
resolving with treatment.  Moreover, although the Veteran's 
March 1981 separation examination noted complaints of 
recurrent low back pain, no diagnosis was formally assessed.

Post-service, although the Veteran alleges that he has 
received continuous treatment for a chronic back condition 
since discharge from service, objective medical evidence does 
not bear out his assertions.  Specifically, the first 
evidence of complaints of, and treatment for, a back problem 
was in November 2006, approximately 25 years after discharge 
from service.  See VA treatment records dated in November 
2006.  In this regard, although he is competent to report 
back pain and worsening symptoms since service, the Veteran's 
lay statements as to continuity of symptomatology are 
outweighed by the available medical evidence showing no 
complaints or objective indication of any back problems until 
almost a decade after discharge from service.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Furthermore, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000).  It follows, therefore, that the 
presumption of in-service incurrence for arthritis is 
inapplicable in this case.  38 U.S.C.A. §§ 1101, 1112(a)(1); 
38 C.F.R. §§  3.307(a)(3), 3.309.  The Board also finds no 
evidence of non-chronic back disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current low back disorder 
and his active military service, the findings of the October 
2008 VA examiner provide strong evidence against the claim.  
Specifically, the VA examiner first noted that there was only 
one complaint of, and treatment for, low back pain in 
service, that the Veteran had no problems fulfilling his 
military duties and training, and that the March 1981 
separation examination provided no diagnosis of a low back 
problem, despite an indication of recurrent low back pain.  
The VA examiner then emphasized the lack of treatment for 
back problems until 2006.  He also indicated that the 
Veteran's polysubstance abuse was likely to cause him to 
miscalculate weight-lifting limitations due to sedation from 
alcohol and drugs, thus predisposing him to skeletal 
injuries.  Lastly, he referenced two post-service back 
injuries that the Veteran had sustained, one involving a 
motor vehicle accident in 1983 and the other while lifting a 
tree branch in 2006, which provide evidence of post-service 
intercurrent causes for the Veteran's current low back 
disorder under 38 C.F.R. 
§ 3.303(b).  Thus, given the above, the VA examiner concluded 
that the Veteran's current low back disorder is not related 
to complaints of low back pain in service.  See VA 
examination report dated in October 2008.  Since there is no 
contrary medical examination of record, the Board finds that 
this report is entitled to great probative weight and 
provides negative evidence against the claim for direct 
service connection.  

The Board emphasizes that although the Veteran is competent 
to state that he has experienced worsening pain in his back 
over time and received treatment for back pain, he is not 
competent to render an opinion as to the medical etiology of 
his current low back disorder, absent evidence showing that 
he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


ORDER

Service connection for a low back disorder is denied.





____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


